107 F.3d 924
323 U.S.App.D.C. 291
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.OVERLOOKED OPINIONS, INC. Appellant,v.ADIA SERVICES, INC., et al., Appellee.
No. 96-7068.
United States Court of Appeals, District of Columbia Circuit.
Nov. 06, 1996.

Before GINSBURG, SENTELLE, and ROGERS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.  The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.Rule 36(b).


2
It is ORDERED and ADJUDGED that the order of the district court dated January 24, 1996 denying the appellant's motion for judgment notwithstanding the verdict, for new trial, and for relief from judgment be AFFIRMED substantially for the reasons stated by the district court.


3
The appellee in this case asked the court to sanction the appellant for filing a frivolous appeal.  Despite the numerous defects in the appellant's brief, certain of its arguments do not completely lack merit.  Accordingly, sanctions would be inappropriate.  See Reliance Ins. Co. v. Sweeney Corp., 792 F.2d 1137, 1138 (D.C.Cir.1986) ("An appeal is considered frivolous when its disposition is obvious and the legal arguments are wholly without merit").


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.